Citation Nr: 0335734	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disability, to include degenerative joint disease.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to October 1967.  These matters come before the 
Board of Veterans' Appeals (Board) from a June 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington D.C.  
VA will notify you if further action is required on your 
part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 USC. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 USC. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Regarding the issues before the Board, an April 
2002 letter from the RO, which did not specifically mention 
the VCAA, informed the veteran what evidence was needed to 
establish entitlement to the benefits sought.  He was also 
informed by a December 2002 statement of the case (SOC) of 
what evidence was of record and of what was needed to 
establish his claims.  He was informed of the VCAA in a 
November 2001 letter concerning a matter not currently before 
the Board.  The guidelines of the Court in Quartuccio appear 
to be satisfied.  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 USC.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the notice letter sent to the veteran in April 2002 
advised him that he had 30 days in which to submit 
information describing additional evidence or the evidence 
itself.  However, the letter went on to inform him that 
evidence submitted within a year would be considered.  As 
this case is being remanded anyway for additional development 
or to cure a procedural defect, the RO must take the 
opportunity to inform the veteran that notwithstanding any 
information previously provided, a full year is allowed for 
response to VCAA notice.  

The veteran was not advised of a change in the criteria for 
rating degenerative disc disease which became effective 
September 23, 2002.  Since his appeal was pending at the time 
of the regulatory revision, under Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the low back disability rating must be 
considered under both the old and (effective from September 
23, 2002) the new criteria.  The rating criteria for 
evaluating disabilities of the spine were further amended 
effective September 26, 2003.  

The report of a May 2002 VA orthopedic examination at the 
Spokane VA Medical Center (VAMC), reflects that the examiner 
indicated that the veteran's medical records (apparently of 
current treatment) from the Spokane VAMC had been reviewed.  
The claims file does not contain any such records.  The most 
recent VA treatment records on file are dated in 1999, and 
are from VA facilities in Montana.  

In light of the veteran's contentions regarding the alleged 
worsening of his service-connected low back disorder, and 
upon consideration of the fact that the examiner who 
conducted the VA examination in May 2002 did not have an 
opportunity to consider the amended criteria for rating low 
back disability, the Board is of the opinion that another 
thorough, contemporaneous VA examination to ascertain the 
nature and severity of the veteran's service-connected low 
back disorder is indicated.  

The veteran's service-connected low back disability, his only 
service-connected disorder, is now rated 40 percent 
disabling.  Accordingly, the 38 C.F.R. § 4.16 scheduler 
requirements for TDIU are not met.  He is advised that if 
they remain unmet, TDIU may still be considered (on an extra-
schedular basis, under 38 C.F.R. § 3.321(b)) if the service-
connected low back disability is shown to cause such factors 
as marked interference with employment or frequent periods of 
hospitalization.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be advised that 
notwithstanding any previous instructions, a year 
is afforded for response to VCAA notice.  He should 
also be provided notice of the new criteria for 
rating intervertebral disc syndrome and low back 
disability which became effective September 23, 
2002 and September 26, 2003.  He should be advised 
that if he seeks an extraschedular TDIU rating, he 
must provide evidence of such factors as marked 
interference with employment or frequent periods of 
hospitalization due to the service-connected low 
back disorder.  

2.  The veteran should be asked to identify all 
sources of medical treatment (VA and private) he 
received for his service-connected low back 
disorder from 1999 to the present.  The RO should 
obtain for the record copies of complete records of 
such treatment from all sources identified.  This 
should specifically include all records of low back 
treatment afforded the veteran at the VA medical 
facility in Spokane, Washington.  All attempts to 
obtain such records should be documented in the 
claims folder.  
3.  The veteran should then be scheduled for a VA 
orthopedic examination to determine the current 
severity of all symptoms and impairment, both 
orthopedic and neurologic, due to the service 
connected low back disorder.  Any indicated studies 
should be performed.  His claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  The examiner 
should elicit from the veteran all complaints and 
symptoms associated with his low back disability, 
both orthopedic and neurologic.  The examiner 
should express an opinion as to whether there would 
be additional limits on functional ability with 
repeated use or during flare-ups, and, if so, if 
possible, to what degree.  The examiner must 
identify any evidence of neuropathy, to include 
reflex changes, absent ankle jerk, characteristic 
pain, and muscle spasm.  All functional impairment 
of the lower extremities due to disc disease or 
other low back pathology should be identified, and 
the examiner should ascertain the frequency and 
duration (number of days) of any incapacitating 
episodes (episodes requiring bed rest prescribed by 
a physician and treatment by a physician) of 
intervertebral disc syndrome.  The examiner should 
comment on the extent to which the low back 
disorder would be expected to interfere with 
employment, and should explain the rationale for 
all opinions given.

4.  The RO should then review the entire record and 
re-adjudicate the claims in light of all additional 
information received.  If either remains denied, 
the RO should issue an appropriate supplemental 
SOC, and give the veteran the requisite period of 
time to respond.  The case should then be returned 
to the Board, if in order, for further review.  

The purposes of this remand are to meet due process 
considerations and to assist the veteran in the development 
of his claims.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


